189 F.2d 517
UNITED STATES ex rel. WALTHERv.DISTRICT DIRECTOR of IMMIGRATION and NATURALIZATION.
No. 285.
Docket 22030.
United States Court of Appeals Second Circuit.
Argued May 7, 1951.
Decided May 25, 1951.

Edward L. Dubroff, Brooklyn, N. Y., for appellant.
Irving H. Saypol, U. S. Atty., New York City (William J. Sexton, Asst. U. S. Atty., and Lester Friedman, Atty., Immigration and Naturalization Service, Department of Justice, New York City, of counsel), for appellee.
Before SWAN, AUGUSTUS N. HAND and CLARK, Circuit Judges.
PER CURIAM.


1
This habeas corpus proceeding was formerly before this court in United States ex rel. Walther v. District Director, 175 F.2d 693. We there directed that the petition remain undecided until the relator's naturalization proceeding be concluded, and the deportation order and warrant be meanwhile stayed. Thereafter Congress enacted section 27 of the Internal Security Act of 1950, 8 U.S.C.A. § 729(c), which provides that "No person shall be naturalized against whom there is outstanding a final finding of deportability * * *" In United States ex rel. Jankowski v. Shaughnessy, 186 F.2d 580, 582, we said that this legislation "explicitly devitalizes our decision" in United States ex rel. Walther v. District Director, 175 F.2d 693. Accordingly the order is affirmed.